Case 2:20-cr-00148-JLR Document 11-1 Filed 09/14/20 Page 1 of 10

 
oO
4
—
oO
N
o
o
©
oO
oO
N
on
+
a
—
o
oO
To
®
i
7
4
4
Y
Cc
o
E
SS
oO
©
QA
~
—
°
©
t+
a
oO
oO
LL
o
oO
N
N
M
Nn
©
O

 
Case 2:20-cr-00148-JLR Document 11-1 Filed 09/14/20 Page 3 of 10

 
Case 2:20-cr-00148-JLR Document 11-1 Filed 09/14/20 Page 4 of 10

 

 
Case 2:20-cr-00148-JLR Document 11-1 Filed 09/14/20 Page 5 of 10

 
Case 2:20-cr-00148-JLR Document 11-1 Filed 09/14/20 Page 6 of 10

et!) Verizon LTE 12:17 PM 40% (8_)

»)! Verizon LTE 11:47 AM 22% 8_))
< Post : )

@ mtlcounterinfo.org

Wwe Pir ee RS AM ZT OZ Fs

elatesiieas ™ fire, but with care, molotovs car
increase our power in the stree

Ingredients:

Empty 500ml beer bottles
Gloves

Gasoline

Motor oil

Funnel

 

Gauze or strips of t-shirt
VAY ° W Duct tape

@® Liked by chaoticwitch2000 and 710 others

climatestrikewa If you're protesting at all this week:
Follow these safety precautions! Keep yourself and

others safe. Wear a mask. Keep distance as best as Never touch any of your materi

you can. Power to the people. @

View all 9 comments gloves, to avoid transferring fin
Case 2:20-cr-00148-JLR

LT

 
Case 2:20-cr-00148-JLR Document 11-1 Filed 09/14/20 Page 8 of 10

 

 

 
Case 2:20-cr-00148-JLR Document 11-1 Filed 09/14/20 Page 9 of 10

 
Case 2:20-cr-00148-JLR Document 11-1 Filed 09/14/20 Page 10 of 10

 
